Catón, C. J. Upon the trial below, the defendant offered to prove by the sheriff, who made the sale of the horse to the plaintiff on an execution against Trent, “that the personal property of the said William Trent was sold en masse, and that there was collusion between the said Trent and plaintiff to defraud the creditors of the said Trent; and that said sale was made contrary to the orders of the attorneys of said Durkee & Bullock; and that the sale was made at the request of said Trent and the plaintiff; and that the property was sold en masse, and for a nominal sum. All of which the court refused to allow; to which ruling the defendant then and there excepted.” This evidence the court refused to admit, and we think erroneously. If it were possible for that sale to have been collusive and fraudulent, so as to render it void as to creditors, it was the right of the defendant to be allowed to introduce proof to establish such fraud. Whether the circumstances detailed in the offer were sufficient to establish the fraud in point of law, it is not necessary for us to say, but if they tended to prove the fraud, they should have been admitted. That they would have tended to, and even would have gone far to establish the fraud, we can have no doubt. The judgment must be reversed, and the cause remanded. Judgment reversed.